Exhibit 10.4

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into, effective as of
March 27, 2009 (the “Effective Date”), by and between IVAX Diagnostics, Inc., a
Delaware corporation (the “Company”), and Kevin D. Clark (the “Executive”).

RECITALS

WHEREAS, the Company wishes to employ the Executive as Chief Operating Officer
of the Company upon the terms and subject to the conditions set forth in this
Agreement; and

WHEREAS, the Executive is willing to accept such employment on such terms and
conditions;

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations and covenants herein contained, the Company and the Executive
hereby agree as follows:

AGREEMENT

1. Scope of Employment. The Company hereby agrees to employ the Executive, and
the Executive hereby agrees to be employed by the Company, as Chief Operating
Officer of the Company. The Executive shall have the customary responsibilities
and authority of such positions and shall perform such duties consistent with
the responsibilities of such positions as may be determined and assigned to the
Executive by the Chief Executive Officer and President of the Company as well as
the Board of Directors of the Company (the “Board”). The Executive shall devote
his best efforts and his full business time, attention and energies to Company
affairs as are necessary to fully perform his duties for the Company.

2. Term. The Executive’s employment under this Agreement shall be for a three
(3) year term commencing on the Effective Date (the “Initial Term”). This
Agreement and the Term (as hereinafter defined) shall automatically renew and be
extended for successive one (1) year periods beginning on the third anniversary
and each subsequent anniversary of the Effective Date unless either party gives
the other party prior written notice of non-renewal at least six (6) months
before the expiration of the then-current Term. For all purposes of this
Agreement, “Term” shall mean the initial three (3) year term of this Agreement
and any and all successive one (1) year renewal periods of this Agreement.

3. Compensation.

(a) Base Salary. The Company agrees to pay the Executive, and the Executive
agrees to accept, in payment for services to be rendered by the Executive
hereunder, an aggregate base salary of $227,000 per annum (the “Base Salary”).
The Base Salary shall be paid in approximately equal installments in accordance
with the Company’s customary payroll practices. The Company agrees to review the
Base Salary at least once per year. For all purposes under this Agreement, the
term “Base Salary” shall refer to the Executive’s base salary as in effect from
time to time in accordance with this Section 3(a).



--------------------------------------------------------------------------------

(b) Annual Bonus. In addition to the Base Salary, the Executive shall also be
eligible to receive an annual cash bonus (the “Annual Bonus”): (i) upon the
achievement of Company-wide financial performance targets in accordance with and
under the terms of any annual cash incentive program, as may be amended from
time to time upon the approval of the Board, the Compensation Committee of the
Board (the “Compensation Committee”) and, if necessary, the Company’s
stockholders (the “Annual Incentive Program”); or (ii) otherwise in the
discretion of the Board or, if necessary or desirable, the Compensation
Committee. The Company shall pay the Annual Bonus, if any, in accordance with
the terms of the particular bonus, but in no event later than ninety (90) days
after the end of the fiscal year to which the Annual Bonus relates.

(c) Equity Compensation. The Executive shall be eligible to receive any grants
of awards by the Company under and in accordance with the Company’s equity
incentive compensation plans, subject to and in compliance with all applicable
laws, rules and regulations, including, without limitation, the Delaware General
Corporation Law.

4. Reimbursement of Expenses, Fringe Benefits, Etc.

(a) Business Expenses. The Company shall pay, or promptly reimburse the
Executive for, all reasonable expenses incurred by the Executive in performing
his duties for the Company during the Term of this Agreement upon the
presentation of reasonably itemized statements of such expenses in accordance
with the Company’s policies and procedures now in effect or as such policies and
procedures may be modified from time to time.

(b) Vacation; Illness. The Executive shall be entitled to paid vacation,
holidays, and sick leave benefits in accordance with the Company’s policies.

(c) Welfare, Pension and Incentive Benefit Plans. During the Term of this
Agreement, the Executive shall be entitled to participate in and be covered
under all the welfare benefit plans or programs maintained by the Company from
time to time, including, without limitation, all medical, hospitalization,
dental, disability, accidental death and dismemberment and travel accident
insurance plans and programs, in each case, subject to and in compliance with
the terms and conditions of such plans and programs. In addition, during the
Term of this Agreement, the Executive shall be eligible to participate in and be
covered under all pension, retirement, savings and other employee benefit and
perquisite plans and programs maintained from time to time by the Company, in
each case, subject to and in compliance with the terms and conditions of such
plans and programs.

5. Termination. This Agreement, and the Executive’s employment hereunder, may be
terminated before the end of the then-current Term under the circumstances set
forth below.

(a) Death. This Agreement, and the Executive’s employment hereunder, shall
terminate upon the Executive’s death.

 

2



--------------------------------------------------------------------------------

(b) Disability. If, as a result of the Executive’s incapacity due to physical or
mental illness, the Executive shall have been substantially unable to perform
his duties hereunder for an entire period in excess of one hundred twenty
(120) days in any twelve (12) month period despite any reasonable accommodation
available from the Company, then the Company shall have the right to terminate
this Agreement, and the Executive’s employment hereunder, for “Disability.” The
Disability of the Executive shall be determined by a medical doctor approved by
the Company. The Executive shall submit to a reasonable number of examinations
by the medical doctor making the determination of Disability, and the Executive
hereby authorizes the disclosure and release to the medical doctor of all
supporting medical records.

(c) By the Executive. The Executive shall have the right to terminate this
Agreement, and the Executive’s employment hereunder, for any reason or for no
reason, including, without limitation, for Good Reason (as hereinafter defined).
For purposes hereof, the term “Good Reason” shall mean any one or more of the
following events, unless the Executive specifically agrees in writing that such
event shall not be Good Reason:

(i) a significant adverse change in the Executive’s authority, responsibilities
or duties when compared to those applicable to the Executive in his position
described in Section 1;

(ii) material acts or conduct on the part of the Company or its officers and
representatives which are designed to force the resignation of the Executive or
prevent the Executive from performing his duties and responsibilities pursuant
to this Agreement;

(iii) a material breach by the Company of any material provision of this
Agreement (including, but not limited to, the failure of the Company to pay any
amount, or to provide any benefit, pursuant to the provisions of Sections 3 and
4); or

(iv) a Change in Control occurring during the Initial Term.

The Executive shall provide the Company with written notice describing any event
or condition that gives the Executive Good Reason for terminating this Agreement
and the Executive’s employment hereunder. In the case of conduct described above
(other than a Change in Control under paragraph (iv) above), Good Reason will
not be considered to exist unless the Company is given thirty (30) days after
the date of such written notice to cure such breach or condition to the
reasonable satisfaction of the Executive. If the Company cures such breach or
condition to the reasonable satisfaction of the Executive within such thirty
(30) day period, then the Executive shall not be entitled to terminate this
Agreement, and the Executive’s employment hereunder, for Good Reason.

For purposes of this Section 5(c), unless otherwise agreed to in writing by the
Executive prior to the applicable event, a “Change in Control” shall be deemed
to have occurred at such time, if any, that:

(i) any person or group (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of voting securities of the Company
representing more than 50% of the voting power of the Company (other

 

3



--------------------------------------------------------------------------------

than any person or group (within the meaning of Section 13(d)(3) of the Exchange
Act) beneficially owning, directly or indirectly, voting securities of the
Company representing more than 20% of the voting power of the Company on the
Effective Date, or any of their respective Affiliates);

(ii) the majority of the Board is not composed of (A) individuals who constitute
the Board as of the Effective Date and (B) individuals who became a director of
the Company after the Effective Date and whose election or nomination was
approved by a vote of at least a majority of the directors of the Company then
still in office who were either directors of the Company as of the Effective
Date or whose election or nomination was previously so approved; or

(iii) the Company consummates (A) a reorganization, merger, consolidation or
other form of corporate transaction or series of transactions, in each case,
with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger, consolidation or other
transaction do not, immediately thereafter, own more than 50% of the voting
power of the reorganized, merged or consolidated Company’s then outstanding
voting securities, (B) a liquidation or dissolution of the Company or (C) the
sale of all or substantially all of the assets of the Company (in each case,
unless such reorganization, merger, consolidation or other corporate
transaction, liquidation, dissolution or sale is subsequently abandoned).

(d) By the Company. The Company shall have the right to terminate this
Agreement, and the Executive’s employment hereunder, for any reason or for no
reason, and with or without Cause (as hereinafter defined). For purposes of this
Agreement, the Company shall have “Cause” to terminate this Agreement, and the
Executive’s employment hereunder:

(i) upon the Indictment (as hereinafter defined) or conviction of, or plea of
nolo contendere by, the Executive for (A) a felony or (B) any misdemeanor
involving moral turpitude, deceit, dishonesty or fraud;

(ii) upon a material violation of the policies and procedures of the Company,
including, without limitation, the Company’s policies with respect to insider
trading and sexual harassment, in each case, as in effect from time to time;

(iii) upon the Executive’s gross negligence, willful misconduct or
insubordination with respect to the Company or any Affiliate (as hereinafter
defined) of the Company; or

(iv) upon a material breach by the Executive of any of the Executive’s material
obligations under this Agreement.

For purposes of this Agreement, the term “Indictment” shall mean an indictment,
probable cause hearing or any other procedure pursuant to which an initial
determination of probable or reasonable cause with respect to such offense is
made. For purposes of this Agreement, the term “Affiliate,” when used with
respect to a specified person or entity, means any other person or entity in
control of, controlled by or under common control with such specified person or
entity.

 

4



--------------------------------------------------------------------------------

In the event a final determination is made by a court of competent jurisdiction
that the Company’s termination of this Agreement, and the Executive’s employment
under this Section 5(d), does not meet the definition of Cause, then this
Agreement, and the Executive’s employment hereunder, will be deemed to have been
terminated by the Company without Cause.

The Company shall provide the Executive with written notice describing any event
or condition that gives the Company Cause for terminating this Agreement and the
Executive’s employment hereunder. Only in the case of conduct described in
paragraph (iv) above, Cause will not be considered to exist unless the Executive
is given thirty (30) days after the date of such written notice to cure such
breach to the reasonable satisfaction of the Board. If the Executive cures such
breach to the reasonable satisfaction of the Board within such thirty (30) day
period, then the Company shall not be entitled to terminate this Agreement and
the Executive’s employment hereunder for Cause.

6. Termination Procedure.

(a) Notice of Termination. Any termination of this Agreement, and the
Executive’s employment hereunder, whether by the Company or by the Executive,
during the Term of this Agreement, except as a result of the Executive’s death,
shall be communicated by written notice of termination to the other party hereto
in accordance with Section 15. Such notice of termination shall state the
specific termination provision in this Agreement relied upon in terminating this
Agreement, and the Executive’s employment hereunder, and the notice of
termination shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for such termination.

(b) Date of Termination. The effective date of any termination of this
Agreement, and the Executive’s employment hereunder, whether by the Company or
by the Executive, shall be, in the event of the Executive’s death, the date of
his death, or, in the event of termination for any other reason, the date on
which the notice of termination referenced in Section 6(a) is given or any later
date (within thirty (30) days after the giving of such notice of termination)
set forth in such notice of termination, subject to any applicable cure periods
described herein.

7. Termination and Expiration Compensation and Benefits. The Executive
acknowledges and agrees that the following compensation and benefits set forth
in this Section 7 constitute liquidated damages upon the termination or
expiration of this Agreement, and the Executive’s employment hereunder, and the
parties hereto have agreed that such compensation and benefits are reasonable.
The Executive further acknowledges and agrees that he shall have no other
remedies in connection with, or as a result of, any such termination or
expiration. The Company’s obligations under this Section 7 shall survive the
expiration or termination of this Agreement.

(a) Termination with Cause; Resignation other than for Good Reason. Upon
termination of this Agreement, and the Executive’s employment hereunder, by the
Company with Cause or by the Executive for other than Good Reason: (i) the
Company shall pay to the Executive promptly after the effective date of
termination that portion of the Executive’s Base Salary which has been fully
earned but not yet paid to the Executive and which is not subject to a deferral
election or deferral requirement that has become irrevocable; and (ii) all
unvested awards by the Company under the Company’s equity incentive compensation
plans and other equity compensation in the Company granted to the Executive
shall be forfeited.

 

5



--------------------------------------------------------------------------------

(b) Expiration of this Agreement. Upon the expiration of this Agreement as a
result of either party’s notice to the other party in accordance with Section 2
of its election not to renew this Agreement at the end of the then-current Term,
the Company shall pay to the Executive promptly after the effective date of
expiration the sum of that portion of the Executive’s Base Salary plus that
portion of the Annual Bonus that has been awarded and approved for payment to
the Executive, in each case, only to the extent that the Base Salary and the
Annual Bonus have been fully earned but not yet paid and are not subject to a
deferral election or deferral requirement that has become irrevocable, as well
as all expenses incurred by the Executive prior to the effective date of
expiration for which the Company is required to reimburse, but had not yet
reimbursed, the Executive in accordance with the terms and conditions of
Section 4(a) (all such compensation, collectively, the “Accrued Compensation”).

(c) Termination without Cause; Resignation for Good Reason; Termination as a
Result of the Executive’s Disability or Death.

(i) In the event this Agreement, and the Executive’s employment hereunder, is
terminated by the Company without Cause, or is terminated by the Executive for
Good Reason, or is terminated as a result of the Executive’s Disability or
death, then (except as provided below) promptly after the effective date of
termination or the date of the Executive’s death, as the case may be, the
Company shall pay to the Executive or the Executive’s estate, as the case may
be, the Accrued Compensation and a one-time lump sum payment in an amount equal
to the Executive’s Base Salary in effect as of the effective date of termination
or the date of the Executive’s death, as the case may be (such one-time lump sum
payment, the “Severance Payment”). Notwithstanding the foregoing and anything in
this Agreement to the contrary, in the event this Agreement, and the Executive’s
employment hereunder, is terminated by the Company without Cause or by the
Executive for Good Reason, then, as a precondition to the Company’s obligation
to pay the Severance Payment to the Executive, the Executive shall execute a
general release in favor of the Company in form and substance which is
acceptable to the Company in its sole discretion (the “Release”) and the Release
shall become effective.

(ii) In addition, only in the case this Agreement, and the Executive’s
employment hereunder, is terminated by the Company without Cause, or is
terminated by the Executive for Good Reason, or is terminated as a result of the
Executive’s Disability: (A) the Company, at its sole expense, shall maintain in
full force and effect for the continued benefit of the Executive and the
Executive’s spouse and dependents for a period of twelve (12) months following
the effective date of termination all welfare benefit plans or programs
maintained by the Company, including, without limitation, all medical,
hospitalization, dental, disability, accidental death and dismemberment and
travel accident insurance plans and programs, in which the Executive or his
spouse or dependents were participating immediately prior to the effective date
of termination at the level in effect and upon substantially the same terms and
conditions (including, without limitation, contributions required by the
Executive for such benefits) as existed immediately prior to the effective date
of termination (except to the extent that the Executive and/or his spouse or
dependents may be ineligible for one or more such benefits under applicable plan
terms); and (B) without limiting the generality of the foregoing clause, the
Company, at

 

6



--------------------------------------------------------------------------------

its sole expense, shall continue the Executive and his spouse’s and dependent’s
medical coverage during the twelve (12) month period that the Executive and his
spouse and dependents are eligible to receive coverage under Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) commencing immediately after
the date of termination; provided, however, that such Company-paid medical
coverage shall immediately terminate if the Executive becomes covered (either
before or after the effective date of termination) by another employer group
health plan or by Medicare. When the Company-paid medical coverage described in
clause (B) above terminates, whether at or before the end of the twelve
(12) month period commencing immediately after the effective date of
termination, the Executive and any qualified beneficiary may continue group
health coverage for the remainder, if any, of the period during which the
Executive or such qualified beneficiaries are eligible to receive coverage under
COBRA, provided that the Executive or the qualified beneficiary, as the case may
be, pays the applicable COBRA premium for such coverage.

(d) Compliance with Section 409A of the Internal Revenue Code. This Agreement is
intended to comply with the applicable requirements of Section 409A of the
Internal Revenue Code and its corresponding regulations and related guidance
(collectively, the “Code”) and shall be administered in accordance with
Section 409A of the Code to the extent such section applies. Notwithstanding
anything in this Agreement to the contrary, to the extent that Section 409A of
the Code applies to payments under this Section 7, or any other provision of
this Agreement, such payments may only be made in a manner permitted by
Section 409A of the Code. Without limiting the generality of the foregoing, the
Severance Payment to which the Executive or the Executive’s estate, as the case
may be, is entitled to receive under Section 7(c) shall be payable as set forth
in Section 7(c)(i); provided, however, that if the Executive is a “specified
employee” within the meaning of Section 409A of the Code, which determination
may be made using any identification date designated by the Company in
accordance with Section 409A of the Code, then (i) with respect to the
termination of this Agreement, and the Executive’s employment hereunder, as a
result of the Executive’s Disability or death, the Severance Payment shall be
paid to the Executive or the Executive’s estate, as the case may be, on the
first business day after the six (6) month period commencing on the effective
date of termination has lapsed (such date, the “409(A) Payment Date”) and
(ii) with respect to the termination of this Agreement, and the Executive’s
employment hereunder, by the Company without Cause or by the Executive for Good
Reason, the Severance Payment shall be paid to the Executive on the later of
(X) the 409(A) Payment Date and (Y) the date which is two (2) business days
after the Release has become effective.

8. Non-Disclosure, Non-Solicitation and Related Obligations.

(a) Executive Acknowledgements. The Executive acknowledges (i) that during the
Term and as a part of the Executive’s employment hereunder, the Executive shall
be afforded access to Confidential Information (as hereinafter defined),
(ii) that public disclosure or utilization of such Confidential Information in
violation of this Agreement could have a material and adverse impact on the
Company and its business and (iii) that, accordingly, the non-disclosure
provisions of this Agreement are reasonable and necessary to prevent the
improper use or disclosure of Confidential Information. The Executive further
acknowledges (W) that the Company’s business is international in scope and its
products and services are marketed throughout the world, (X) that the Company

 

7



--------------------------------------------------------------------------------

and its products and services compete with other businesses and products and
services located throughout the world, (Y) that the Company provides resources
and training to the Company’s employees (including the Executive) related to the
Company’s products and services and processes that are available only to the
Company’s employees and cannot be acquired outside of the Company and (Z) that,
accordingly, the non-solicitation and related restrictive provisions of this
Agreement are reasonable and necessary to protect the Company’s goodwill with
its customer base, its investment in its employees and its interests in its
Confidential Information.

(b) Non-Disclosure Obligation. Without the prior written consent of the Company,
except as may be required by applicable law, rule or regulation, the Executive
will not, at any time, either during or after his employment with the Company,
directly or indirectly, divulge or disclose to any person or entity, including,
without limitation, any future employer, or use for the Executive’s own or
others’ benefit or gain, any financial information, prospects, customers,
tenants, suppliers, clients, sources of leads, methods of doing business,
intellectual property, plans, products, data, results of tests or any other
trade secrets or confidential materials or like information of the Company,
including, without limitation, any and all information and instructions,
technical or otherwise, prepared or issued for the use of the Company
(collectively, the “Confidential Information”), it being the intent of the
Company, with which intent the Executive hereby agrees, to restrict the
Executive from dissemination or using any like information that is not readily
available to the general public.

(c) Information is Property of the Company. All books, records, accounts,
customer, client and other lists, customer and client street and e-mail
addresses and information (whether in written form or stored in any computer
medium) relating in any manner to the business, operations, or prospects of the
Company, whether prepared by the Executive or otherwise coming into the
Executive’s possession, shall be the exclusive property of the Company and shall
be returned immediately to the Company upon the expiration of this Agreement or
earlier termination of the Executive’s employment with the Company, or at the
Company’s request at any time. Upon the expiration of this Agreement or earlier
termination of the Executive’s employment with the Company, the Executive shall
immediately deliver to the Company all lists, books, records, schedules, data
and other information (including all copies thereof) of every kind relating to
or connected with the Company and its activities, business and customers.

(d) Covenant Not to Solicit. The Executive agrees that, during the Term and for
a period of one (1) year after the termination or expiration of this Agreement,
and the Executive’s employment hereunder (such one (1) year period, the
“Post-Employment Restricted Period”), the Executive shall not, directly or
indirectly, without the prior written consent of the Company, interfere with or
disrupt or diminish or attempt to disrupt or diminish, or take any action that
could reasonably be expected to disrupt or diminish, any past, present or
prospective relationship, contractual or otherwise, between the Company and any
customer, supplier, consultant, employee or independent contractor of the
Company.

(e) No Raiding. The Executive agrees that, during the Term and throughout the
Post-Employment Restricted Period, the Executive shall not, directly or
indirectly, without the prior written consent of the Company, solicit, recruit,
employ or otherwise engage as an employee, independent contractor, consultant or
advisor or attempt to solicit, recruit, employ or otherwise engage as

 

8



--------------------------------------------------------------------------------

an employee, independent contractor, consultant or advisor, any person who is or
was an employee, independent contractor, consultant or advisor of or to the
Company at any time during the Executive’s last twelve (12) months of employment
with the Company, or in any manner induce or attempt to induce any person who is
or was during the Executive’s last twelve (12) months of employment with the
Company an employee, independent contractor, consultant or advisor of or to the
Company to terminate that person’s relationship with the Company.

(f) Non-Disparagement. The Executive agrees that he will not, directly or
indirectly, disparage the Company or disseminate, or cause or permit others to
disseminate, negative statements regarding the Company or any employee, officer,
director or agent of the Company. The Company agrees that it will not, directly
or indirectly, disparage the Executive or disseminate, or cause or permit others
to disseminate, negative statements regarding the Executive. Notwithstanding the
foregoing, neither the Executive nor the Company is barred or otherwise
restricted from complying with applicable laws, rules and regulations.

(g) Survival. The obligations contained in this Section 8 shall survive the
expiration or termination of this Agreement.

9. Enforcement and Remedies.

(a) Enforcement. It is the desire and intent of the Company and the Executive
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws, rules, regulations and public policies applied in
each jurisdiction in which enforcement is sought. Accordingly, although the
Executive and the Company consider the provisions of this Agreement to be
reasonable for the purpose of preserving and protecting the legitimate interests
of the Company, if any particular provision of this Agreement shall be
adjudicated to be invalid or unenforceable, such provision shall be deemed
amended to delete the portion thus adjudicated to be invalid or unenforceable,
such deletion to apply only with respect to the operation of such provision in
the particular jurisdiction in which such adjudication is made. Additionally, it
is expressly understood and agreed that, although the Company and the Executive
consider the provisions contained in this Agreement to be reasonable, if a final
determination is made by a court of competent jurisdiction that the time or
territory or any other restriction contained in this Agreement, including,
without limitation, in Section 8, is unenforceable against the Executive, then
the provisions of this Agreement shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable.

(b) Remedies. The Company and the Executive acknowledge that the Company’s
damages at law would be an inadequate remedy for the breach or threatened breach
by the Executive of any provision of Section 8. Accordingly, the Company and the
Executive agree, in the event of any such breach or threatened breach, that the
Company shall be entitled to temporary and permanent injunctive or other
equitable relief restraining the Executive from such breach or threatened
breach, as the Company may deem appropriate, without the accounting of all
earnings, profits, and other benefits arising from any such breach or threatened
breach. The rights of the Company under this paragraph shall be cumulative and
in addition to any other rights or remedies available to the Company hereunder
or at law or in equity.

 

9



--------------------------------------------------------------------------------

10. Withholding. The Company shall withhold and deduct such amounts from any
compensation or other benefits payable to the Executive under this Agreement on
account of payroll and other taxes and similar items as may be required by
applicable law, rule or regulation.

11. Successors; Binding Agreement. This Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective heirs,
successors, permitted assigns and personal representatives.

(a) The Company’s Successors. The rights or obligations of the Company under
this Agreement may be assigned or transferred, in whole or in part, to any
successor in interest of the Company or its business. As used in this Agreement,
“Company” shall mean the Company as herein before defined and any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the equity, business and/or assets of the Company.

(b) The Executive’s Successors. No rights or obligations of the Executive under
this Agreement may be assigned or transferred, other than his rights to payments
or benefits hereunder, which may be transferred only by will or the laws of
descent and distribution. Upon the Executive’s death, this Agreement and all
rights of the Executive hereunder shall inure to the benefit of, and be
enforceable by, the Executive’s beneficiary or beneficiaries, personal or legal
representatives or estate, to the extent any such person succeeds to the
Executive’s interests under this Agreement. The Executive shall be entitled to
select and change a beneficiary or beneficiaries to receive any benefit or
compensation payable hereunder following the Executive’s death by giving the
Company written notice thereof. In the event of the Executive’s death or a
judicial determination of the Executive’s incompetence, references in this
Agreement to the “Executive” shall be deemed, where appropriate, to refer to the
Executive’s beneficiary(ies), estate or other legal representative(s). If the
Executive should die following the effective date of termination of his
employment while any amounts would still be payable to the Executive hereunder
if he had continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to such person or
persons so appointed in writing by the Executive, or otherwise to the
Executive’s legal representatives or estate.

12. Indemnity. The Company shall, to the fullest extent permitted under the laws
of the State of Delaware, indemnify and hold harmless the Executive from and
against any and all liabilities, costs and expenses, including, but not limited
to, amounts paid in satisfaction of judgments, in settlement or as fines or
penalties, and counsel fees and disbursements, reasonably incurred by the
Executive in connection with the defense or disposition of, or otherwise in
connection with or resulting from, any action, suit or other proceeding, whether
civil, criminal, administrative or investigative, before any court or
administrative or legislative or investigative body, in which the Executive may
be or may have been involved as a party or otherwise or with which the Executive
may be or may have been threatened, while in office or thereafter, by reason of
the Executive’s being an executive officer of the Company or by reason of any
action taken or not taken in such capacity, except with respect to any matter as
to which the Executive shall have been finally adjudicated by a court of
competent jurisdiction not to have acted in good faith or in a manner he
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal action or proceeding, had no reasonable cause
to believe his conduct was unlawful.

 

10



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement contains the entire understanding between
the Company and the Executive and supersedes any and all other oral and written
agreements or understandings between them.

14. Controlling Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Florida, without
regard to its conflicts of law principles. Each of the Company and the Executive
unconditionally and irrevocably agrees that the exclusive forum and venue for
any action, suit or proceeding shall be in Miami-Dade County, Florida, and each
consents to submit to the exclusive jurisdiction, including, without limitation,
personal jurisdiction, and forum and venue of the Circuit Courts of the State of
Florida or the United States District Court for the Southern District of
Florida, in each case, located in Miami-Dade County, Florida.

15. Notice. All notices or other communications that are required or permitted
hereunder shall be in writing and delivered personally, or sent by
nationally-recognized, overnight courier or by registered or certified mail,
return receipt requested and postage prepaid, addressed as follows:

 

If to the Company, then to:    IVAX Diagnostics, Inc.    2140 North Miami Avenue
   Miami, Florida 33127    Attention: Chief Financial Officer with a copy to:   
Stearns Weaver Miller Weissler    Alhadeff & Sitterson, P.A.    150 West Flagler
Street    Suite 2200    Miami, Florida 33130    Attention: David Seifer, Esq. If
to the Executive, then to:    Kevin D. Clark    Chief Operating Officer   
ImmunoVision, Inc.    1820 Ford Avenue    Springdale, Arkansas 72764

or to such other address as either party may furnish to the other in writing in
accordance herewith. All such notices and other communications shall be deemed
to have been received (i) in the case of personal delivery, on the date of such
delivery, (ii) in the case of delivery by nationally-recognized, overnight
courier, on the first business day immediately following dispatch and (iii) in
the case of mailing as described above, on the third business day following such
mailing.

 

11



--------------------------------------------------------------------------------

16. Amendment and Waiver. No provision of this Agreement may be amended,
modified or canceled unless such amendment, modification or cancellation is
agreed to in a writing signed by the Executive and by a duly authorized officer
of the Company, and no provision of this Agreement may be waived unless such
waiver is set forth in a writing signed by the party to be charged. No waiver by
either party hereto at any time of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

17. Survival of Rights and Obligations. The respective rights and obligations of
the Executive and the Company set forth in this Agreement shall survive the
expiration or earlier termination of this Agreement to the extent necessary for
the intended preservation of such rights and obligations.

18. Validity. If any provision of this Agreement shall for any reason be finally
held illegal, invalid or unenforceable by a court or agency of competent
jurisdiction, such provision shall be modified by such court or the parties, as
the case may be, so as to cause such provision to be legal, valid and
enforceable to the maximum extent permitted by law (and to the extent modified,
it shall be modified so as to reflect, to the extent possible, the intent of the
parties) and shall in no way affect or impair the legality, validity or
enforceability of the remaining provisions of this Agreement, which shall remain
in full force and effect, and this Agreement shall be interpreted as if such
illegal, invalid or unenforceable provision was not contained in this Agreement.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

20. Headings. The section and paragraph headings in this Agreement are for
convenience of reference only and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

[SIGNATURES ON FOLLOWING PAGE]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date and year first above written.

 

IVAX DIAGNOSTICS, INC., a Delaware corporation By:  

/s/ Mark S. Deutsch

Name:  

Mark S. Deutsch

Title:  

Chief Financial Officer and Vice President–Finance

 

/s/ Kevin D. Clark

Kevin D. Clark

 

13